IN THE SUPREME COURT OF IOWA
                              No. 14–0773

                           Filed June 24, 2016


STATE OF IOWA,

      Appellee,

vs.

MAR’YO D. LINDSEY JR.,

      Appellant.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Black Hawk County,

Kellyann M. Lekar (motion to suppress), David F. Staudt (trial and

sentencing), Judges.



      A high school student seeks further review of a court of appeals

decision affirming the denial of his motion to suppress evidence obtained

from a search by a public school official.    DECISION OF COURT OF
APPEALS AND JUDGMENT OF DISTRICT COURT AFFIRMED.



      Mark C. Smith, State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Peter

Blink, Assistant County Attorney, for appellee.
                                      2

APPEL, Justice.

      In this case, we consider whether a search of a high school

student’s football equipment bag by a school official violated the

constitutional limitations on searches and seizures under the Fourth

Amendment of the United States Constitution and article I, section 8 of

the Iowa Constitution. The district court found that the school official

had reasonable grounds to search the bag.          The court of appeals

affirmed. We granted further review. For the reasons expressed below,

we affirm.

      I. Background Facts and Procedure.

      On August 30, 2013, Mar’yo Lindsey Jr. was playing football for

Dunkerton High School, Dunkerton, Iowa.          The game was held in

Riceville, Iowa. Lindsey brought his school-issued equipment bag with

him to Riceville. Football players use their equipment bags to transport

their gear to sporting events. Lindsey placed the equipment bag, which

had his name marked on it, in the team’s locker room upon arrival at

Riceville.

      Unfortunately, Lindsey was badly injured during the game.      The

Dunkerton school superintendent, James Stanton, called an ambulance

to take Lindsey to the hospital. While paramedics were getting Lindsey

ready for transport, Lindsey told Stanton to give his bag to a friend and

to not let anybody else other than his friend have the bag or “mess with

it.” Lindsey repeated this admonition several times.

      Stanton asked head football coach Jonathan Steffen to take the

bag back to Dunkerton.         Steffen placed the bag on a table in the

commons area of the Dunkerton lunchroom for the superintendent.

Stanton then moved the bag, placing it on the floor, and heard a metallic

sound.       Stanton believed the sound was that of a firearm hitting the
                                    3

surface of the floor. At this point, he unzipped the bag, found a blue

backpack inside it, opened that bag, and discovered a long-barreled

handgun along with a bag which appeared to contain marijuana, rolling

papers, and other drug paraphernalia. The superintendent secured the

bag and called law enforcement.

      Lindsey was subsequently charged with possession of a firearm as

a felon, carrying a weapon on school grounds, carrying a weapon, and

possession of a controlled substance. Lindsey pled not guilty. Lindsey

filed a motion to suppress the evidence found in the equipment bag. He

claimed the search of his equipment bag violated his right to be free from

unreasonable searches and seizures under the Iowa and United States

Constitutions.

      A hearing was held on the motion to suppress.       At the hearing,

Stanton testified about the evening of August 30. He stated that at the

time of the injury, a number of people assembled on the field—the

athletic directors from both Riceville and Dunkerton, the ambulance

personnel from Riceville, and one of the game officials. Lindsey was put

in a cervical collar and placed on a backboard to prevent further injury.

At that time, Lindsey said, “[P]lease make sure that Keota gets my bag.

Don’t let anybody but Keota have my bag.” Keota was a fellow student

on the football team.   Stanton further testified that the school had a

policy in place and posted on the two main entry doors of the school

building that all bags are subject to search.   Stanton testified that he

became suspicious when Lindsey stated that he did not want anyone else

to take his bag.

      Stanton instructed Steffen to make sure that Stanton got the bag

when they got back to Dunkerton.        According to Stanton, when he

arrived at Dunkerton, the bag was sitting on the table in the commons.
                                     4

Stanton testified that he picked up the bag and set it on the floor. When

he did so, there was a “very discernable loud clunk.” Stanton testified

that he had a lot of experience with firearms as a hunter and collector,

and he owned one pistol. When the bag hit the ground and made the

sound, Stanton testified he was “one hundred percent sure” when the

bag hit the floor “[t]hat it was a gun.” Stanton testified he was aware

that prior to that date Lindsey had been suspended from school for

possession of drug paraphernalia and that he had some weapons

charges from activities not related to school.

         After Stanton heard the loud clunk, he opened the equipment bag.

Inside the bag was a backpack.           Inside that bag was some drug

paraphernalia and the gun. Stanton inspected the gun. The gun was

loaded.

         Coach Steffen also testified at the suppression hearing.   Steffen

testified that when football players go to away games, each player has a

big red equipment bag that is used to hold their shoulder pads, helmets,

cleats, and other equipment.     Steffen stated that when he attended to

Lindsey on the field, “it seemed that it was going to be a pretty serious

injury” and that Lindsey’s statement that he wanted “a certain kid” to get

the bag and that “nobody would mess with it . . . kind of raised a red

flag.”

         Steffen testified that after Lindsey was placed in the ambulance,

Stanton told him to get the bag and not let one of the kids grab it before

they left. As a result, Steffen stated he grabbed the bag after the game,

took it onto the school bus, and placed it on a seat next to his wife. On

the bus ride home, the coach received a telephone call from Lindsey, who

again inquired about his bag and directed that the bag be given only to a

specific friend. Upon arrival at Dunkerton, Steffen placed the bag in the
                                          5

commons area in the lunch room. When Stanton arrived, he told Steffen

he planned to search the bag. Steffen later saw the results of the search.

Steffen stated he was aware that Lindsey was involved with possession of

firearms and that he had been “in juvenile detention or something” for a

while as a result.

       The district court denied the motion to suppress. After canvassing

the facts, the district court noted that the parties agreed that State v.

Benjegerdes was the applicable Iowa appellate court decision to the issue

presented in this case. 1 No. 09–1230, 2011 WL 3925411 (Iowa Ct. App.

Sept. 8, 2011). The district court noted that the analysis in Benjegerdes

relied primarily on the United States Supreme Court case of New Jersey

v. T.L.O., 469 U.S. 325, 105 S. Ct. 733, 83 L. Ed. 2d 720 (1985).

Benjegerdes, 2011 WL 3925411, at *3.

       The district court concluded that under T.L.O. the court should

consider whether the search was justified at its inception and then

whether the scope of the search was reasonable. According to the court,

both prongs were met.            The court reasoned that the search was

reasonable from the inception because of Lindsey’s unusual insistence

that his bag be given to no one other than a specific friend as he lay

injured on the field and in the phone call to the coach afterwards.

Further, the court cited the distinctive metal sound Stanton heard when

the bag hit the ground as supporting the search.                The district court

concluded there was particularized suspicion under the totality of

circumstances.


       1Under   Iowa Rule of Appellate Procedure 6.904(2)(c), unpublished decisions of
the court of appeals do not constitute binding authority on appeal. The parties’
agreement that the applicable Iowa appellate decision was Benjegerdes, however, helps
define the issues actually before the district court and properly before us on appeal.
                                      6

      The court next turned to examine the scope of the search.         The

court reasoned that the scope of the search was justified given the

reasons that gave rise to the search in the first place. In particular, the

examination of the backpack inside the equipment bag was reasonable

as the likely place to find the suspected firearm.           While the court

recognized Lindsey had a limited expectation of privacy in his equipment

bag, such an interest was outweighed by the need to prevent the

introduction of weapons into the school.

      Lindsey appealed. We transferred the case to the court of appeals,

which affirmed. We granted further review. We now affirm.

      II. Standard of Review.

      We review alleged violations of the right to be free from

unreasonable searches and seizures de novo.            State v. Tague, 676
N.W.2d 197, 201 (Iowa 2004).        In conducting our de novo review, we

independently evaluate the totality of the circumstances as shown by the

entire record. State v. Kurth, 813 N.W.2d 270, 272 (Iowa 2012).

      III. Discussion.

      A. Introduction.      The primary issue in this case is whether

reasonable suspicion existed at the inception of the search.       Although

Lindsey concedes that the district court discussed the appropriate legal

concepts, he maintains the court misapplied them.               According to

Lindsey, the inception of the search occurred in Riceville when the

superintendent “requested that the head coach collect the defendant’s

bag for search at a later time.” Lindsey asserts that the school officials

did not have reasonable suspicion to seize his bag at Riceville. According

to Lindsey, all he did was ask that a specific student be given his bag

and that no one mess with it.       That, according to Lindsey, is simply

insufficient to rise to the level of reasonable suspicion.
                                     7

      According to Lindsey, the district court erred in its reasonable-

suspicion analysis when it considered the clang of metal that occurred

after the equipment bag was seized and transported to Lindsey’s home

school. What happened after the seizure—specifically the metallic clang

heard by Stanton—is irrelevant to the question of whether the seizure of

the equipment bag in Riceville was lawful in the first place.      Lindsey

claims that supporting the search based on him asserting “a number of

times that he did not want anyone to ‘mess’ with his stuff” is tantamount

to permitting searches whenever anyone refuses to consent to a search.

      The State presents a layered counter-argument.      First, the State

argues that the transportation of the bag from Riceville to Dunkerton was

not a seizure. According to the State, the equipment bag was moved as

part of routine student activity and that the doctrine of in loco parentis

authorized the school to move a student’s belongings back from an away

football game. Second, the State argues the transport of the equipment

bag did not violate Lindsey’s reasonable expectation of privacy or

materially interfere with a possessory interest.

      B. Applicable United States Supreme Court Framework. Iowa

is no stranger to questions regarding constitutional rights in public

school settings. In State v. Bartels, we upheld the conviction of a teacher

who taught German in school in violation of a statute prohibiting the

teaching of any language except English to students below eighth grade.

191 Iowa 1060, 1074, 181 N.W. 508, 515 (1921). The Supreme Court,

relying upon Meyer v. Nebraska, 262 U.S. 390, 43 S. Ct. 625, 67 L. Ed.
1042 (1923), reversed. Bartels v. Iowa, 262 U.S. 404, 409, 411, 43 S. Ct.
628, 629–30, 67 L. Ed. 1047, 1050–51 (1923). In Meyer, the Supreme

Court struck down a similar Nebraska statute as violating the liberty

interests of teachers and parents under the Due Process Clause of the
                                     8

Fourteenth Amendment. Meyer, 262 U.S. at 403, 43 S. Ct. at 628, 67
L. Ed. at 1047; see also Bartels, 262 U.S. at 409, 43 S. Ct. at 629, 67
L. Ed. at 1050 (addressing statutes from Iowa, Nebraska, and Ohio).

       Almost fifty years later, the Supreme Court considered another

case involving the constitutional rights of students from Iowa. In Tinker

v. Des Moines Independent Community School District, the United States

Supreme Court reversed a district court opinion dismissing a complaint

brought by students challenging a school’s prohibition of wearing black

armbands on its property to protest the Vietnam War.        393 U.S. 503,

514, 89 S. Ct. 733, 740, 21 L. Ed. 2d 731, 742 (1969). In memorable

language, the Supreme Court declared that “[i]t can hardly be argued

that either students or teachers shed their constitutional rights . . . at

the schoolhouse gate.” Id. at 506, 89 S. Ct. at 736, 21 L. Ed. 2d at 737.

While Tinker is a seminal case, it dealt solely with the First Amendment

rights of students. Id. at 505–06, 89 S. Ct. at 736, 21 L. Ed. 2d at 737.

       The question of whether students were protected from unlawful

searches and seizures under the Fourth Amendment remained an open

one for many years. The United States Supreme Court addressed this

important issue in T.L.O., 469 U.S. at 333, 105 S. Ct. at 738, 83
L. Ed. 2d at 729.    In T.L.O., a teacher discovered a student and a

classmate smoking cigarettes in a school lavatory in violation of a school

rule. Id. at 328, 105 S. Ct. at 735, 83 L. Ed. 2d at 726. They were taken

to the principal’s office, where an assistant vice principal demanded to

see the student’s purse. Id. at 328, 105 S. Ct. at 735–36, 83 L. Ed. 2d at

726.   Upon opening the purse, the assistant vice principal found a

package of cigarettes and rolling papers associated with smoking

marijuana.   Id. at 328, 105 S. Ct. at 736, 83 L. Ed. 2d at 726.       The

assistant vice principal searched the purse more thoroughly and found
                                    9

some marijuana, a pipe, plastic bags, a substantial amount of money, an

index card with a list of students who owed the student money, and two

letters implicating her in marijuana dealing.     Id.    As a result of the

discovered contraband and a subsequent confession, the state brought

delinquency charges against T.L.O. in juvenile court.       Id. at 329, 105

S. Ct. at 736, 83 L. Ed. 2d at 726.      T.L.O. sought to suppress the

evidence found in her purse as well as the later confession as fruits of an

unlawful search.    Id. The New Jersey Supreme Court suppressed the

search, and the state appealed to the United States Supreme Court. Id.

at 330–31, 105 S. Ct. at 736–37, 83 L. Ed. 2d at 727–28.

      The Supreme Court first determined that the strictures of the

Fourth Amendment apply to activities of civil authorities, including

school officials. Id. at 336–37, 105 S. Ct. at 740, 83 L. Ed. 2d at 731. It

rejected the notion that public schools merely exercise delegated parental

authority conferred upon them by individual parents, but instead

emphasized that school officials “act in furtherance of publicly mandated

educational and disciplinary policies.” Id. at 336, 105 S. Ct. at 740, 83
L. Ed. 2d at 731.

      The Supreme Court next turned to consider what searches by

school officials might be reasonable under the Fourth Amendment. Id. at

337, 105 S. Ct. at 740, 83 L. Ed. 2d at 731.            The Supreme Court

declared that a determination of reasonableness requires “balancing the

need to search against the invasion which the search entails.”          Id.

(quoting Camara v. Mun. Ct., 387 U.S. 523, 537, 87 S. Ct. 1727, 1735, 18
L. Ed. 2d 930, 940 (1967)).

      With respect to the student’s interest in privacy, the T.L.O. Court

noted that “searches of closed items of personal luggage are intrusions

on protected privacy interests.”    Id. at 337, 105 S. Ct. at 740, 83
10
L. Ed. 2d at 732.       The Supreme Court stated, however, that “an

expectation of privacy must be one that society is ‘prepared to recognize

as legitimate.’ ”    Id. at 338, 105 S. Ct. at 741, 83 L. Ed. 2d at 732

(quoting Hudson v. Palmer, 468 U.S. 517, 526, 104 S. Ct. 3194, 3200, 82
L. Ed. 2d 393, 402 (1984)).      The Court recognized that students in

schools have legitimate interests in privacy.    Id. at 339, 105 S. Ct. at

741, 83 L. Ed. 2d at 733. The Court observed students might lawfully

bring to school “highly personal items [such] as photographs, letters, and

diaries,” but also may carry with them “articles of property needed in

connection with extracurricular or recreational activities.” Id.

      Balanced against the student’s interest in privacy, however, the

Supreme Court recognized “the substantial interest of teachers and

administrators in maintaining discipline in the classroom and on school

grounds.”   Id.     The Court emphasized that “maintaining security and

order in the schools requires a certain degree of flexibility in school

disciplinary procedures,” including “preserving the informality of the

student–teacher relationship.”    Id. at 339–40, 105 S. Ct. at 742, 83
L. Ed. 2d at 733.

      Having recognized the student’s interest in privacy and the school’s

interest in maintaining discipline, the Supreme Court proceeded to

balance the interests. Id. at 340, 105 S. Ct. at 742, 83 L. Ed. 2d at 733.

The Court declared that searches in the school setting require some

modification of the level of suspicion required. Id. While the Court noted

that “probable cause and the requirement of a warrant bear on the

reasonableness of a search . . . in certain limited circumstances neither

is required.” Id. at 340–41, 105 S. Ct. at 742, 83 L. Ed. 2d at 733–34

(quoting Almeida-Sanchez v. United States, 493 U.S. 266, 277, 93 S. Ct.
2535, 2541, 37 L. Ed. 2d 596, 605 (1973) (Powell, J., concurring)). The
                                      11

Supreme Court determined that in the school setting probable cause is

not required for a search, but instead, a school search requires

“reasonableness, under all the circumstances.” Id. at 341, 105 S. Ct. at

742, 83 L. Ed. 2d at 734. In order for a search to meet this requirement,

the search must be (1) justified at the time of its inception and (2)

reasonable in terms of the scope of the search. Id. at 341, 105 S. Ct. at

742–43, 83 L. Ed. 2d at 734.

       Having established this framework to analyze school searches, the

Supreme Court recognized that the reasonable grounds standard applied

by the New Jersey Supreme Court in suppressing the evidence in the

case was “not substantially different.” Id. at 343, 105 S. Ct. at 743–44,
83 L. Ed. 2d at 736. Nonetheless, the Supreme Court held that the state

court’s application of the standard “reflect[ed] a somewhat crabbed

notion of reasonableness.” Id. at 343, 105 S. Ct. at 744, 83 L. Ed. 2d at

736.

       Looking at the facts of the case, the Court found two searches—

one that yielded the cigarettes and a second that produced the marijuana

and other evidence of involvement with drugs. Id. at 343–44, 105 S. Ct.

at 744, 83 L. Ed. 2d at 736. With respect to the first search, the Court

noted that T.L.O. was accused of smoking, which she denied. Id. at 345,

105 S. Ct. at 744, 83 L. Ed. 2d at 737. Her purse was an obvious place

to look for cigarettes. Id. at 345–46, 105 S. Ct. at 745, 83 L. Ed. 2d at

737. The Court noted that the assistant vice principal’s conclusion that

cigarettes   might   be   in   her   purse   was   not   an   “inchoate   and

unparticularized suspicion or ‘hunch’ ” but was “the sort of ‘common-

sense conclusio[n] about human behavior’ upon which ‘practical

people’—including government officials—are entitled to rely.” Id. at 346,

105 S. Ct. at 745, 83 L. Ed. 2d at 737 (first quoting Terry v. Ohio, 392
                                      12
U.S. 1, 27, 88 S. Ct. 1868, 1883, 20 L. Ed. 2d 889, 909 (1968); and then

quoting United States v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 695,

66 L. Ed. 2d 621, 629 (1981)).

      The search for cigarettes yielded not only cigarettes but also rolling

papers associated with marijuana use which gave rise to the reasonable

belief that T.L.O. was carrying marijuana as well as cigarettes in her

purse.   Id. at 347, 105 S. Ct. at 745–46, 83 L. Ed. 2d at 738.        This

suspicion justified further examination of her purse.      Id. at 347, 105

S. Ct. at 746, 83 L. Ed. 2d at 738.

      Justices Brennan, Marshall, and Stevens dissented in part.

Justice Brennan, joined by Justice Marshall, asserted that the only

content to the reasonableness standard of the majority was that it was

different from the probable cause standard established by the Fourth

Amendment. Id. at 354, 105 S. Ct. at 749, 83 L. Ed. 2d at 743 (Brennan,

J., concurring part and dissenting in part). Justice Brennan conceded

that school authorities could conduct the search of student belongings

without a warrant. Id. at 355–56, 105 S. Ct. at 750, 83 L. Ed. 2d at 744.

He strongly objected, however, to casting aside the probable cause

requirement. Id. at 357, 105 S. Ct. at 751, 83 L. Ed. 2d at 745.

      Justice Stevens, joined by Justice Marshall and in part by Justice

Brennan, filed a dissent in part that took issue with the sweep of the

majority opinion.   Id. at 371, 105 S. Ct. at 758, 83 L. Ed. 2d at 754

(Stevens, J., concurring in part and dissenting in part). Justices Stevens

and Marshall thought the standard enunciated by the majority would

allow, for example, searches for curlers or sunglasses to enforce a dress

code. Id. at 377, 105 S. Ct. at 762, 83 L. Ed. 2d at 758. Further, the

New Jersey Supreme Court appeared to have applied the very same

standard of the majority, and Justice Stevens argued that the state
                                    13

court’s application was the correct approach. Id. at 382–85, 105 S. Ct. at

764–66, 83 L. Ed. 2d at 761–63.

      Since T.L.O., the Supreme Court has decided only a few search and

seizure cases involving students and school authorities.      In Vernonia

School District 47J v. Acton, the Supreme Court upheld a high school

policy authorizing random drug testing of all student athletes. 515 U.S.
646, 648, 664–65, 115 S. Ct. 2386, 2388, 2396, 132 L. Ed. 2d 564, 571,

582 (1995).   The Court concluded that student athletes have a lesser

expectation of privacy with respect to medical examinations and

compliance with rules of conduct established for a given sport. Id. at

657, 115 S. Ct. at 2392–93, 132 L. Ed. 2d at 577. The Court found that

legitimate privacy expectations are less for student athletes who routinely

lack privacy in locker rooms and there is “an element of ‘communal

undress’ inherent in athletic participation.”   Id. at 657, 115 S. Ct. at

2392–93, 132 L. Ed. 2d at 577 (quoting Schaill v. Tippecanoe Cty. Sch.

Corp., 864 F.2d 1309, 1318 (7th Cir. 1988)).

      The decision in Vernonia emphasized a combination of factors,

including the lesser expectation of privacy of student athletes and the

unobtrusiveness of the particular method of drug testing at issue. Id. at

657–58, 115 S. Ct. at 2392–93, 132 L. Ed. 2d at 577–78.        Finally, the

Court noted that the trial court found that at the high school in question,

“ ‘a large segment of the student body . . . was in a state of rebellion,’

that ‘[d]isciplinary actions had reached “epidemic proportions,” ’ and that

‘the rebellion was being fueled by alcohol and drug abuse as well as by

the student’s misperceptions about the drug culture.’ ” Id. at 662–63,

115 S. Ct. at 2395, 132 L. Ed. 2d at 580 (quoting Acton v. Vernonia Sch.

Dist. 47J, 796 F. Supp. 1354, 1357 (D. Or. 1992)).
                                         14

      Justice     O’Connor,     joined    by   Justices       Stevens     and   Souter,

dissented.   Id. at 666, 115 S. Ct. at 2397, 132 L. Ed. 2d at 583

(O’Connor, J., dissenting).       They objected to the policy as a general

search and therefore contrary to precedent and the philosophy of the

Framers. Id. at 667, 669–70, 115 S. Ct. at 2397–99, 132 L. Ed. 2d at

583–85. Justice O’Connor also criticized the choice of the school to focus

its suspicionless drug testing on athletes. Id. at 685, 115 S. Ct. at 2406,
132 L. Ed. 2d at 595.         She found it unreasonable to target student

athletes, who were selected apparently for purposes of legal strategy,

without factual support in the record for that distinction. Id.

      A   mandatory      drug     test    of   all    students     participating     in

extracurricular    activities   was      upheld      in    Board   of    Education   of

Independent School District No. 92 v. Earls, 536 U.S. 822, 838, 122 S. Ct.
2559, 2569, 153 L. Ed. 2d 735, 749–50 (2002). The Earls Court stated

that although students participating in extracurricular activities were not

all subject to the same privacy intrusions as athletes, extracurricular

activities were nonetheless subject to substantial regulation. Id. at 831–

32, 122 S. Ct. at 2565–66, 153 L. Ed. 2d at 745–46.                     Because of the

substantial regulation, students affected by the extracurricular drug

testing policy had a diminished expectation of privacy. Id. at 832, 122

S. Ct. at 2566, 153 L. Ed. 2d at 745–46.                  As in Vernonia, the Court

emphasized the limited nature of the intrusion and the findings of fact of

the trial court that the school in question had a drug problem. Id. at

834–35, 122 S. Ct. at 2567, 153 L. Ed. 2d at 747.

      Justice Ginsburg, along with Justices Stevens, O’Connor, and

Souter, dissented. Id. at 842, 122 S. Ct. at 2571, 153 L. Ed. 2d at 752

(Ginsburg, J., dissenting).        Justice Ginsburg noted that although

students participating in competitive extracurricular activities were
                                   15

targeted, the underlying rationale applied to all school children. Id. at

844, 122 S. Ct. at 2572, 153 L. Ed. 2d at 753–54.      She further found

extracurricular activities, though voluntary, were in fact part of the

schools educational program.      Id. at 845, 122 S. Ct. at 2573, 153
L. Ed. 2d at 754.    Justice Ginsburg then distinguished the random

provision of urine samples in Vernonia, noting that athletes have a

reduced expectation of privacy and a special susceptibility to injury

caused by use of illegal drugs, none of which were involved in Earls. Id.

at 853–54, 122 S. Ct. at 2577, 153 L. Ed. 2d at 759.

       Finally, in Safford Unified School District No. 1 v. Redding, the

Supreme Court considered the validity of a search of the person and

property of a thirteen-year-old female student suspected of possessing

contraband including prescription-strength drugs. 557 U.S. 364, 368–

69, 129 S. Ct. 2633, 2637–38, 174 L. Ed. 2d 354, 360 (2009).       School

officials discovered a day planner belonging to Redding that contained

knives and a cigarette. Id. at 368, 129 S. Ct. at 2368, 174 L. Ed. 2d at

360.   Redding admitted the day planner was hers, but said she had

loaned the day planner to a friend and that none of the items inside it

were hers. Id. The assistant principal then confronted her with several

over-the-counter pain relievers and stated he had received a report that

Redding was supplying pills to students in violation of school policy. Id.

Redding denied the allegations and agreed to allow school officials to

search her backpack. Id. No contraband was found. Id. The assistant

principal then had a female school official search Redding’s clothing and

perform a strip search. Id. at 369, 129 S. Ct. at 2638, 174 L. Ed. 2d at

360. No pills were found. Id.

       The Supreme Court applied the reasonableness standard of T.L.O.

to determine the validity of the search. Id. at 375, 129 S. Ct. at 2642,
                                          16
174 L. Ed. 2d at 364. The Court indicated that reliable information to

support a search in the context of school authorities was information

that raises “a moderate chance of finding evidence of wrongdoing,” a

lesser standard than the “fair probability” required for a Terry2-type

search by law enforcement. Id. at 371, 129 S. Ct. at 2639, 174 L. Ed. 2d

at 362 (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317,

2332, 76 L. Ed. 2d 527, 548 (1983)).

       The Court found there was sufficient reliable information to justify

the search of Redding’s backpack and outer clothing, but not for the

strip search which exposed Redding’s breasts and pelvic area.                     Id. at

373–77, 129 S. Ct. at 2641–43, 174 L. Ed. 2d at 363–65. The Supreme

Court recognized that “distinct elements of justification on the part of

school authorities for going beyond a search of outer clothing and

belongings” were required due to the high level of both “subjective and

reasonable societal expectations of personal privacy” implicated by a

strip search. Id. at 374, 129 S. Ct. at 2641, 174 L. Ed. 2d at 364.

       C. Court Cases Applying the Federal Framework.

       1. Expectation of privacy when participating in athletics.                T.L.O.

generally established that the Fourth Amendment of the United States

Constitution provides school students with a limited expectation of

privacy in the school setting and that searches based upon individualized

suspicion must be reasonable. 469 U.S. at 341, 105 S. Ct. at 742, 83

L. Ed. 2d at 734. Vernonia then clarified that in the context of random

drug searches “[l]egitimate privacy expectations [of students] are even

less with regard to student athletes.” 515 U.S. at 657, 115 S. Ct. at


        2Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968) (holding stop

and frisk searches reasonable).
                                            17

2392, 132 L. Ed. 2d at 577 3 (majority opinion); see Joye v. Hunterdon

Cent. Reg’l High Sch. Bd. of Educ., 826 A.2d 624, 642 (N.J. 2003). Yet,

Vernonia did not involve a search based on individualized suspicion, but

instead a random search which was minimally intrusive in light of the

communal nature of group athletic activity. 515 U.S. at 657, 115 S. Ct.

at 2392–93, 132 L. Ed. 2d at 577.                Thus, under the Supreme Court’s

approach to the Fourth Amendment student athletes still retain some

expectation of privacy, but in at least some contexts—such as random

drug testing—that expectation may be diminished under all the facts and

circumstances. See Gruenke v. Seip, 225 F.3d 290, 301 (3d Cir. 2000)

(holding student athletes have very limited expectation of privacy).

       2. History of prior infractions. In this case, it was undisputed that

school authorities had knowledge that the student had a prior history of

drug infractions and a weapons charge. To what extent is a prior history

of discipline relevant in determining the reasonableness of a search of a

student bag for drugs or contraband?

       There is some authority for the proposition that a history of prior

infractions is not, in and of itself, sufficient to support a search of a

student without other factors.           See M.M. v. Anker, 477 F. Supp. 837,

841–42 (E.D.N.Y.), aff’d, 607 F.2d 588, 589 (2d Cir. 1979). In Anker, the

court indicated that mere past involvement in theft was not sufficient




       3Two    state supreme courts have declined to follow Vernonia under state
constitutional search and seizure provisions. See Theodore v. Del. Valley Sch. Dist., 836
A.2d 76, 90, 96 (Pa. 2003) (invalidating school district drug and alcohol testing policy
for extracurricular activities under article I, section 8 of the Pennsylvania Constitution);
York v. Wahkiakum Sch. Dist. No. 200, 178 P.3d 995, 1006 (Wash. 2008) (en banc)
(invalidating suspicionless drug testing under article I, section 7 of the Washington
Constitution).
                                     18

cause, in and of itself, for a strip search of the student to recover missing

property. Id. at 842.

      Additionally, when prior infractions are used to justify a search

there must be a linkage between the past violations and the wrongdoing

sought to be discovered. For instance, in Commonwealth v. Damien D.,

the student’s history of truancy did not provide reasonable suspicion for

a search for contraband because there was no relationship between

absence from the classroom and drug infractions. 752 N.E.2d 679, 683

(Mass. 2001).

      In most cases, however, the history of prior disciplinary problems

is combined with other factors to provide a reasonable basis for the

search. For example, in Cornfield v. Consolidated High School District No.

230, the United States Court of Appeals for the Seventh Circuit upheld a

search of a student with a past history of illicit activities when, among

other things, a bus driver had smelled marijuana from the direction

where the student was seated on the bus, the student had told a teacher

he was constantly thinking about drugs, the student had reportedly said

he was dealing drugs and would test positive for marijuana, and he had

a bulge in his pants when he had previously declared that he had

“crotched” drugs during a police raid of his mother’s house. 991 F.2d
1316, 1322–23 (7th Cir. 1993).

      Similarly, in State ex. rel. Galford v. Mark Anthony B., the court

found reasonable suspicion sufficient to initially justify a search when a

student with a prior history of burglary was found to have had access as

a janitor’s assistant to an empty classroom where $100 had been stolen

from a teacher’s purse. 433 S.E.2d 41, 42, 45 (W. Va. 1993). The scope

of the search, however—which included pulling down the student’s
                                    19

underwear in a bathroom for inspection—was unreasonable in light of

the relatively modest danger arising from a mere theft. Id. at 48–49.

      Another illustrative case is Coffman v. State, 782 S.W.2d 249 (Tex.

Ct. App. 1989). In that case, the court upheld the search of a student—

who had a history of three or four disciplinary events—who was in the

hallway when he should have been in class and told the school officials

that he was returning from a parking lot where there had been recent

thefts. Id. at 250. When the student was confronted, he placed a book

bag behind himself, and when the school officials obtained possession of

the bag, he lunged after it.    Id. at 250–51.   Further, in State ex rel.

Juvenile Department of Washington County v. DuBois, the court

considered the search of a student known to have brought weapons to

the school on other occasions. 821 P.2d 1124, 1125 (Or. Ct. App. 1991).

Two other students reported that they had seen the student with a gun

the day before and had heard the student was bringing the gun to school

on the day in question. Id. Recognizing that probable cause might be

required under article I, section 9 of the Oregon Constitution, the court

found it unnecessary to reach the question because under the

circumstances even the higher standard was met. Id. at 1127.

      3. Furtive movements or other suspicious indicia. In this case, the

school authorities believed the student’s comments gave rise to a

reasonable suspicion that his equipment bag might contain something

he did not want school officials to find.    The question arises whether

such behavior qualifies as furtive acts supporting reasonable suspicion,

or whether the comments were mere assertions of the right to privacy.

      An illustrative case is T.S. v. State, 100 So. 3d 1289 (Fla. Dist. Ct.

App. 2012). In that case, a student carried her book bag in the halls

during the school day, contrary to school rules. Id. at 1290. She was
                                     20

allowed to leave the bag in the school counselor’s office, which she did.

Id.   Several times during the day the student sought and was denied

access to the bag. Id. The school counselor wondered why she wanted

access to the bag and decided to conduct a search. Id.

       The Florida court held the search was invalid.      Id. at 1292.    It

noted the student involved had no history of illegal activity, the search

was based on a mere hunch, and there were many innocent explanations

for the student’s behavior. Id. Several other Florida cases have reached

similar conclusions under varied fact patterns. See R.S.M. v. State, 911
So. 2d 283, 284–85 (Fla. Dist. Ct. App. 2005) (noting lack of reasonable

suspicion when student reached “towards his pockets and then jerk[ed]

his hands back”); S.V.J. v. State, 891 So. 2d 1221, 1222–24 (Fla. Dist. Ct.

App. 2005) (holding when a student looked startled and put her purse

under her arm, and there was no prior complaint about drug use or

other infractions involving student, the state did not have articulable

facts sufficient to support search); A.H. v. State, 846 So. 2d 1215, 1216

(Fla. Dist. Ct. App. 2003) (holding an untrained teacher’s belief that

something was not right with the student was insufficient to justify a

search).

       In In re William G., the California Supreme Court considered

whether there was sufficient particularized suspicion to search a student

who appeared to attempt to hide a calculator case when approached by

school authorities.   709 P.2d 1287, 1289 (Cal. 1985) (en banc).          The

California court declared that the student’s

       “furtive gestures” in attempting to hide his calculator case
       from [a school official’s] view cannot, standing alone, furnish
       sufficient cause to search. Similarly, [the student]’s demand
       for a warrant did not create a reasonable suspicion upon
       which to base the search.
                                    21

Id. at 1297 (citations omitted). Further, the court noted,

      Such conduct merely constitutes [the student]’s legitimate
      assertion of his constitutional right to privacy and to be free
      from unreasonable searches and seizures. . . . If a student’s
      limited right of privacy is to have any meaning, his attempt to
      exercise that right—by shielding a private possession from a
      school official’s view—cannot itself trigger a “reasonable
      suspicion.”

Id. at 1297–98 (emphasis added).

      An effort to disown property, however, might give rise to reasonable

suspicion.   In In re Murray, school authorities received a tip that a

student might have something in his book bag that should not be there.

525 S.E.2d 496, 497 (N.C. Ct. App. 2000). When asked about his book

bag, the student falsely stated the bag was not his.          Id. at 498.

According to the court, the false denial when coupled with the tip was

sufficient to support a search of the book bag. Id. at 499. The court

stated the search was based upon “the sort of ‘common-sense

conclusio[n] about human behavior’ upon which ‘practical people’—

including government officials—are entitled to rely.” Id. (quoting T.L.O.,

469 U.S. at 346, 105 S. Ct. at 745, 83 L. Ed. 2d at 737 (majority

opinion)).

      There are some cases, however, where furtive gestures, if

sufficiently suggestive, may provide reasonable suspicion for a search of

a student. In the pre-T.L.O. case of State v. Young, a student appeared to

jump up and put something down and then “ran his hand in his pants.”

216 S.E.2d 586, 588 (Ga. 1975). The court found this curious behavior

and an “obvious consciousness of guilt” sufficient to support a search.

Id. at 593. A dissent noted, however, that the furtive gestures would be

insufficient to support a search based on probable cause.       Id. at 601

(Gunter, J., dissenting).
                                     22

       D. Iowa Caselaw. The parties have not directed our attention to

Iowa caselaw applying the individualized reasonable suspicion approach

of T.L.O. in a school setting. We have, however, considered the validity of

a random locker search in State v. Jones, 666 N.W.2d 142, 143 (Iowa

2003). In Jones, the school had an annual winter break locker cleanout

designed to prevent accumulation of trash and school supplies and to

prevent violations of laws related to weapons and drugs.        Id. at 144.

Students were provided with notice that lockers would be checked with

the student present. Id. Jones, however, did not follow the protocol and

failed to show up for the cleanout.       Id.   School officials opened and

searched Jones’s locker and found marijuana in the outside pocket of a

coat in the locker.     Id.   We held that while Jones had a legitimate

expectation of privacy in his school locker, the search was not invalid

under the circumstances presented. Id. at 148, 150.

       In sustaining the search in Jones, we determined that the

approach in Earls presented the proper framework for analysis and not

the individualized approach of T.L.O. Id. at 146. Under Earls, a court

considers (1) “the nature of the privacy interest” at stake, (2) “the

character of the intrusion,” and (3) “the nature and immediacy of the

[school]’s concerns and the efficacy of the [search p]olicy in meeting

them.”   Earls, 536 U.S. at 830, 832, 834, 122 S. Ct. at 2565–67, 153

L. Ed. 2d at 744, 746–47 (majority opinion); Jones, 666 N.W.2d at 146.

After analyzing these factors, we upheld the random search conducted

pursuant to the established school district policy. Jones, 666 N.W.2d at

150.

       E. Discussion.

       1. Introduction. We begin by analyzing the case under the T.L.O.

framework, which the parties agreed in the district court provides the
                                           23

proper framework for analysis.            In evaluating this search under the

applicable framework provided by T.L.O., we must engage in a two-step

process.      The first question is whether at the inception of the search

“there are reasonable grounds for suspecting that the search will turn up

evidence that the student has violated or is violating either the law or the

rules of the school.” T.L.O., 469 U.S. at 341–42, 105 S. Ct. at 743, 83
L. Ed. 2d at 734–35. The second question is whether the scope of the

search was “reasonably related to the objectives of the search and not

excessively intrusive in light of the age and sex of the student and the

nature of the infraction.” Id. at 342, 105 S. Ct. at 743, 83 L. Ed. 2d at

735.

       2. Reasonableness of the search or seizure at its inception. In this

case, there is a substantial issue regarding when the search or seizure of

the equipment bag occurred. The State suggests that the mere loading of

the bag onto the bus and transporting it back to the home high school

was not a seizure because this is exactly what would have happened to

the bag after Lindsey’s injury if school authorities had no suspicion of

illicit activity.

       The State also suggests that because Lindsey was engaged in an

athletic event, he had a reduced—perhaps even nonexistent—legitimate

expectation of privacy in his school-issued equipment bag.                    It raises,

among other things, the doctrine of in loco parentis, which, according to

the State, suggests that a student athlete at an away game has no

expectation of privacy in a bag used to carry athletic equipment. 4

       4The   Supreme Court in T.L.O. rejected the in loco parentis doctrine—which
literally means “in place of a parent”—the theory that the Fourth Amendment does not
apply to a school official’s search of a student through parental delegation, just as it
does not apply to a parent’s search of their child. T.L.O., 469 U.S. at 336, 105 S. Ct. at
740, 83 L. Ed. 2d at 731; see generally 5 Wayne R. LaFave, Search & Seizure,
                                           24

       Yet, we conclude there is no need to address the issue of precisely

when the search or seizure began or whether Lindsey had a reduced

expectation of privacy in connection with a search of an equipment bag

based on individualized suspicion because he was participating in an

athletic event. 5    We conclude that even if the seizure occurred when

Lindsey’s equipment bag was placed on the bus by school officials, and

even assuming Lindsey had a legitimate expectation of privacy in his

equipment bag under T.L.O. standards, school officials had a reasonable

basis for the seizure and subsequent search under the Fourth

Amendment as construed by the United States Supreme Court.

       In considering the proper result in this case, we recognize that

application of the T.L.O. amorphous standards “require[] great care to

avoid abuse.” 6     Gerald S. Reamey, New Jersey v. T.L.O.: The Supreme

_____________________
§ 10.11(a), at 593–97 (5th ed. 2012), [hereinafter LaFave]. According to LaFave, the
doctrine “is frequently used only as a slogan” and has become “a substitute for
analysis.” LaFave, § 10.11(a), at 597. Yet, in Vernonia and in Earls the Supreme Court,
while not reestablishing the applicability of in loco parentis to school searches,
nonetheless emphasized the role of educational institutions as guardians and providers
of tutelage. See Earls, 536 U.S. at 830–31, 122 S. Ct. at 2565, 153 L. Ed. 2d at 745;
Vernonia, 515 U.S. at 665, 115 S. Ct. at 2396, 132 L. Ed. 2d at 582.
       5While  this lessened expectation of privacy has been applied by the Supreme
Court in the context of random drug testing of student athletes, the search of the blue
backpack within Lindsey’s equipment bag is arguably distinguishable as it does not
implicate exposures of the body so central in the Vernonia analysis and, additionally,
involves a particularized individual search under T.L.O. and not a generalized search.
        6See Jenkins v. Talladega City Bd. of Educ., 115 F.3d 821, 827 (11th Cir. 1997)

(“[N]ot only does the language used by the [T.L.O.] Court to announce a legal standard
regarding the permissible scope of a reasonable school search lack specificity but, it
appears, purposefully so.” (Footnote omitted.)); Williams v. Ellington, 936 F.2d 881, 886
(6th Cir. 1991) (noting that the reasonableness standard of T.L.O. has left courts “either
reluctant or unable to define what type of official conduct” is prohibited). The
amorphous and open-ended nature of the T.L.O. analysis has been frequently noted in
the academic literature. See Neal I. Aizenstein, Casenote, Fourth Amendment—Searches
by Public School Officials Valid on ‘Reasonable Grounds’, 76 J. Crim. L. & Criminology
898, 923 (1985) (noting the reasonable grounds standard lacks authority and promotes
inconsistency in caselaw); David C. Blickenstaff, Strip Searches of Public School
Students: Can New Jersey v. T.L.O. Solve the Problem?, 99 Dick. L. Rev. 1, 44–45 (1994)
                                          25

Court’s Lesson on School Searches, 16 St. Mary’s L.J. 933, 948–49

(1985). We recognize the importance of ensuring that the T.L.O. test is

not applied in a fashion to give school authorities a carte blanche in all

settings and circumstances. Yet, we also recognize that under T.L.O., the

Supreme Court has moved away from a rule-based search and seizure

jurisprudence toward a case-by-case method that will often turn on a

careful and meticulous analysis of the facts of the case.                  See Konop

ex rel. Konop v. Nw. Sch. Dist., 26 F. Supp. 2d 1189, 1196 (D.S.D. 1998)

(noting that the T.L.O. holding is “difficult in its application” because of

its fact intensive nature).

       Recognizing the difficulties, we nonetheless reach the conclusion

that the seizure and search in this case met T.L.O. standards. We reach

this conclusion because the seizure of Lindsey’s bag was not based

merely on his history of involvement with drugs and guns or merely upon

somewhat suspicious or ambiguous furtive gestures.                    While there is

substantial caselaw, for instance, that furtive gestures alone may not be

enough to justify a search or seizure of a student bag, most of the cases

with a combination of history and suspicious actions on the part of the

student sustain such government action.                  It may be under some

_____________________
(noting differences among courts in applying T.L.O. standards to strip searches); Martin
R. Gardner, Student Privacy in the Wake of T.L.O.: An Appeal for an Individualized
Suspicion Requirement for Valid Searches and Seizures in the Schools, 22 Ga. L. Rev.
897, 920 (1988) [hereinafter Gardner] (noting the abandonment of rule-based search
and seizure jurisprudence for a case-by-case analysis of reasonableness); Sunil H.
Mansukhani, School Searches After New Jersey v. T.L.O.: Are There Any Limits?, 34 U.
Louisville J. Fam. L. 345, 360–61 (1996) (noting T.L.O.’s reasonableness standard fails
to provide clear test); Stephen F. Shatz et al., The Strip Search of Children and the
Fourth Amendment, 26 U.S.F. L. Rev. 1, 9 (1991) (noting vague reasoning and a lack of
stated standards in T.L.O.). Given the nature of the test, we recognize the words of
caution of Judge Posner that “[t]here is almost no legal outcome that a really skillful
legal analyst cannot cover with a professional varnish.” Richard A. Posner, Foreward: A
Political Court, 119 Harv. L. Rev. 31, 52 (2005).
                                     26

circumstances that mere history or questionable behavior or conduct is

not enough to support a search. But here, both history and suspicious

conduct are present. See R.B. v. State, 975 So. 2d 546, 548 (Fla. Dist.

Ct. App. 2008) (holding a history of drug use and a furtive gesture

provided sufficient suspicion to justify a search).

      Further, the suspicious statement here was not in any way caused

by school officials but was volunteered by Lindsey. This is not a case

where a student, in response to an action by school officials, seeks to

prevent a threatened invasion of privacy as occurred in In re William G.,
709 P.2d at 1289; see also State v. Zelinske, 779 P.2d 971, 975 (N.M. Ct.

App. 1989) (stating refusal to consent cannot authorize a warrantless

search), overruled on other grounds by State v. Bedolla, 806 P.2d 588,

595 (N.M. Ct. App. 1991); State v. Gilmour, 901 P.2d 894, 896 (Or. Ct.

App. 1995) (noting that “if both consent and refusal to consent provided

bases for officers to conduct searches, there would be no circumstances

under which officers could not search”). According to Stanton, Lindsey—

when on his back at the football field—volunteered the words to the effect

of “please make sure that Keota gets my bag.” Stanton further reported

that Lindsey said, “Don’t let anybody but Keota have my bag.” Coach

Steffen largely confirmed Stanton’s account, noting that Lindsey “was

pretty concerned about his bag and making sure that . . . a certain kid

would get the bag for him and that nobody would mess with it.”          As

noted by Steffen, Lindsey’s unprompted concern about his bag “raised a

red flag.”

      Unlike in In re William G. or the consent cases, here the student

affirmatively and without any prompting by school officials made his

request that responsibility for his bag be given to a specific student. His

comments were not designed to prevent officials from taking action, but
                                    27

were instead an affirmative request that officials hand over his bag to a

specific student. Under the circumstances, Lindsey’s statements sought

to control who gained possession of his bag, but did not assert privacy

rights against an imminent threat of government intrusion as in In re

William G. See 709 P.2d at 1289.

      Additionally, the request was not a mildly suspicious comment

with lots of alternative innocuous explanations like when a student asks

to retrieve a temporarily impounded bag at the administration office. See

T.S., 100 So. 3d at 1290; see also S.V.J., 891 So. 2d at 1222.        Given

Lindsey’s potentially serious injury on the football field, it was truly odd

for him to be worried about who grabbed his equipment bag to return it

to school. Lindsey’s volunteered request raised eyebrows considering his

history of drug abuse and firearm violations.

      Under T.L.O., the standard generally applicable to support a

particularized search or seizure of a student bag is not probable cause.

469 U.S. at 341, 105 S. Ct. at 742, 83 L. Ed. 2d at 734.         Instead, a

search or seizure must be reasonable under the circumstances. Id. As

the Court later stressed in Redding, there must be at least “a moderate

chance of finding evidence of wrongdoing.” 557 U.S. at 371, 129 S. Ct. at

2639, 174 L. Ed. 2d at 362 (majority opinion).

      Although drawing the line between a hunch and reasonable

suspicion as required is often difficult, we conclude that in this case

school officials were operating on a “ ‘common-sense conclusio[n] about

human behavior’ upon which ‘practical people’—including government

officials—are entitled to rely.” T.L.O., 469 U.S. at 346, 105 S. Ct. at 745,
83 L. Ed. 2d at 737 (quoting Cortez, 449 U.S. at 418, 101 S. Ct. at 695,
66 L. Ed. 2d at 629). When Lindsey, a person who had been suspended

from school for drug activity and had firearm charges in the past,
                                     28

expressed unprompted and unusual concern about his equipment bag

when lying on the football field with a potentially serious injury, school

authorities reasonably saw at least a yellow flag, if not a red flag,

indicating there was a fair chance that this troubled youth had drugs or

guns in the equipment bag.

      3. Scope of search.       We now turn to the question of the

reasonableness of the scope of the search. Under applicable federal law,

a search is permissible in scope “when the measures adopted are

reasonably related to the objectives of the search and not excessively

intrusive in light of the age and sex of the student and the nature of the

infraction.”   Id. at 342, 105 S. Ct. at 743, 83 L. Ed. 2d at 735.        As

indicated above, school authorities had sufficient reason to believe the

equipment bag might contain drugs or a gun based on Lindsey’s history

of involvement in drugs and guns and his curious concern about the

equipment bag when immobilized on the football field with a potentially

serious injury.   When the school officials opened the bag and found

another bag within, it was reasonable for school officials to look in the

second bag since drugs or guns could reasonably be stored in it.

Further, the fact the superintendent heard a loud thud when the bag hit

the floor while the superintendent was preparing to conduct the search

provided an additional reason to search in the second bag. The search

was not excessively intrusive in light of the objectives of the search.

      It is, of course, true that the search and seizure led to the

discovery of a gun in the blue backpack. Lindsey claims that the loud

clunk when the equipment bag hit the floor was hardly cause for

thinking a gun was within the bag and that any such conclusion would

be a wildly speculative hunch, not reasonable suspicion.         The State’s

alternative stand-alone argument is that even if there was not reasonable
                                      29

suspicion to search the equipment bag based on the statements by

Lindsey, the loud clunk—when combined with knowledge of Lindsey’s

past   involvement    with    guns—gave      school   authorities    sufficient

particularized suspicion at that time to search the equipment bag. The

school superintendent, who owned a handgun, claimed that after he

heard the noise he was “one hundred percent certain it was a gun.”

       The parties have cited no authority with similar facts.       We have

uncovered one case that is somewhat instructive. In In re Gregory M., a

school security officer heard a metallic thud when a student put a bag

down on a shelf. 627 N.E.2d 500, 501 (N.Y. 1993). The security guard

proceeded to feel the outside of the bag, which revealed a gun-like object

in the bag. Id. A school official then opened the bag and found the gun.

Id. The New York court concluded that based solely on the metallic thud,

the security officer did not have reasonable suspicion under T.L.O. to

search the bag but that a feel of the outside of the bag was a minimal

intrusion that was reasonable even with the lack of particularized

reasonable suspicion and was supportable under T.L.O. Id. Once the

security officer felt the contours of the gun-like object, the security officer

then at that point had sufficient particularized suspicion to support the

further search of the bag. Id.

       In light of our resolution of this case, however, we need not reach

the issue of whether the loud thud was an insufficient basis for the

search or was fruit of an unlawful seizure. Instead, we conclude that

reasonable suspicion under T.L.O. existed prior to the loud thud and that

the loud thud merely provided additional reason to press the search into

the blue backpack contained within the equipment bag.

       4. Applicability of analysis under the Iowa Constitution.       In this

case, Lindsey cites both the Fourth Amendment and article I, section 8 of
                                            30

the Iowa Constitution in support of his claim. A conclusory reference to

the Iowa Constitution was raised below.               On appeal, however, Lindsey

agrees that the standard established by T.L.O. and its progeny provide

the relevant framework for analysis under the Iowa Constitution.7

Because Lindsey has not suggested an independent standard under the

Iowa Constitution, we apply the federal framework for the purpose of this

case but reserve the right to apply that framework in a fashion different

from federal caselaw. State v. Lyle, 854 N.W.2d 378, 383–84 (Iowa 2014);

State v. Pals, 805 N.W.2d 767, 771–72 (Iowa 2011); State v. Bruegger,

773 N.W.2d 862, 883 (Iowa 2009).

       Obviously, the standard of reasonability is not a verbal formula

that lends itself “to easy quantification, clear classification, or easily

administered criteria.” Barry C. Feld, T.L.O. and Redding’s Unanswered

(Misanswered) Fourth Amendment Questions: Few Rights and Fewer

Remedies, 80 Miss. L.J. 847, 896 (2011). 8 Indeed, in T.L.O. itself, the

New Jersey Supreme Court—where the case originated—used a standard

very similar to that ultimately approved in T.L.O. 469 U.S. at 343, 105
S. Ct. at 743–44, 83 L. Ed. 2d at 736; see State in re T.L.O., 463 A.2d
934, 942 (N.J. 1983), rev’d, T.L.O., 469 U.S. at 348, 105 S. Ct. at 746, 83
L. Ed. 2d at 738. The United States Supreme Court, however, viewed the

New Jersey court’s application as manifesting a “crabbed notion of




       7Lindsey  does not cite, for instance, the dissents in T.L.O., courts of other states
relying upon independent analysis of search and seizure requirements under state
constitutions, or academic criticism of T.L.O. and its progeny.
       8Forcriticism of reasonability and balancing tests in search and seizure, see
Anthony G. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349,
393–95 (1974) (critiquing reasonableness and balancing), and Gardner, 22 Ga. L. Rev.
at 919–25. See also State v. Short, 851 N.W.2d 474, 485–86 (Iowa 2014).
                                          31

reasonableness.” T.L.O., 469 U.S. at 343, 105 S. Ct. at 744, 83 L. Ed. 2d

at 736.

       In this case, the parties have litigated within the framework of

federal caselaw. We find the search falls within the general parameters

of reasonableness as outlined in T.L.O. Under our cases, when a party

does not present an independent standard under Iowa law, we may still

apply the federal standard more stringently than the federal caselaw.

But the standard for whether the search of Lindsey’s equipment bag and

the backpack within it was constitutionally permissible is whether the

search has a moderate chance of uncovering wrongdoing. We think that

standard was met.        In this case we thus do not find an independent

violation of article I, section 8 of the Iowa Constitution. 9

       IV. Conclusion.

       For all the above reasons, the judgment of the district court is

affirmed.

       DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

       All justices concur except Mansfield and Waterman, JJ., who

concur specially, and Wiggins, J., who dissents.




       9Other  states have found independent violations of the right to be free from
unreasonable searches and seizures under their state constitutions. For instance, the
Oregon Supreme Court has emphasized that under article I, section 9 of the Oregon
Constitution, the privacy protected “is not privacy that one reasonably expects but the
privacy to which one has a right.” See State ex rel. Juvenile Dep’t of Clackamas Cty. v.
M.A.D., 233 P.3d 437, 441 (Or. 2010) (en banc) (quoting State v. Howard, 157 P.3d
1189, 1193 (Or. 2007)).
                                    32

                                              #14–0773, State v. Lindsey

MANSFIELD, Justice (concurring specially).

      I join the court in affirming Lindsey’s conviction and sentence and

the denial of his motion to suppress.      I also join the court’s opinion

subject only to the following exception.

      I do not agree that an argument under article I, section 8 of the

Iowa Constitution has been preserved. It is true that Lindsey’s motion to

suppress did mention “the Iowa Constitution” once (although not article

I, section 8). However, the district court’s ruling cited only the Fourth

Amendment, and Lindsey did not seek to expand that ruling. Moreover,

on appeal Lindsey mentioned article I, section 8 only twice in passing in

his brief and did nothing to develop a state constitutional argument.

Further, at oral argument before the court of appeals, Lindsey’s counsel

conceded that Lindsey’s appeal could be resolved “by examining the

Fourth Amendment exclusively.” Consequently, the court of appeals did

not consider article I, section 8. And in oral argument before our court,

nobody talked about the Iowa Constitution.       This can be verified by

listening to the publicly available recording. Accordingly, I concur in the

judgment and in the court’s opinion except as noted here.

      Waterman, J., joins this special concurrence.
                                    33

                                               #14–0773, State v. Lindsey

WIGGINS, Justice (dissenting).

      As   the    majority   acknowledges,   the   federal   standard   that

determines whether the search of the equipment bag violated the Fourth

Amendment is the one set forth in New Jersey v. T.L.O., 469 U.S. 325,

105 S. Ct. 733, 83 L. Ed. 2d 720 (1985) and Safford Unified School

District No. 1 v. Redding, 557 U.S. 364, 129 S. Ct. 2633, 174 L. Ed. 2d
354 (2009).      For evidence obtained by public school officials to be

admissible under the Fourth Amendment, the search or seizure by which

it was obtained must have been “justified at its inception” because the

officials had “reasonable grounds” to suspect it would produce evidence

of violations of the law or school rules. T.L.O., 469 U.S. at 341–42, 105

S. Ct. at 742–43, 83 L. Ed. 2d at 734–35 (quoting Terry v. Ohio, 392 U.S.
1, 20, 88 S. Ct. 1868, 1879, 20 L. Ed. 2d 889, 905 (1968)).             More

specifically, before initiating the search or seizure, officials must have

had sufficient reliable knowledge to support a reasonable belief they had

a “moderate chance” of discovering evidence of wrongdoing.        Redding,
557 U.S. at 370–71, 129 S. Ct. at 2639, 174 L. Ed. 2d at 361–62. When

school officials claim a search or seizure was justified based on

individualized suspicion of a particular student, the court must assess

whether they had sufficient reliable information to support such a belief

concerning the particular student before the search or seizure occurred.

Id. at 373–74, 129 S. Ct. at 2641, 174 L. Ed. 2d at 363.

      In holding the search and seizure of Lindsey’s equipment bag was

justified at its inception, the majority concludes school officials were

justified in believing they had a moderate chance of discovering evidence

of wrongdoing inside it based on just two facts. First, the superintendent

knew Lindsey had a history of drug and gun infractions. Second, after
                                         34

being badly injured during a football game, Lindsey repeatedly requested

that the superintendent give his equipment bag to one of his friends on

the team and not to let anyone else mess with it as he was being prepped

for transport via ambulance. 10

       In my view, the majority fixates on Lindsey’s past to incorrectly

conclude this reasonably innocuous conduct was actually suspicious

conduct.     Consequently, the majority concludes reasonably innocuous

conduct created the reasonable suspicion necessary to justify the search

and seizure of the bag under T.L.O. and Redding. In contrast, for the

following reasons, I believe school officials had inadequate reasonably

reliable information to believe they had a moderate chance of finding

evidence of wrongdoing inside the equipment bag at the moment they

seized it.

       First, the majority asserts the request Lindsey made to the

superintendent was “truly odd” in light of his serious injury and not

merely “a mildly suspicious comment with lots of alternative innocuous

explanations.”     I disagree with this assessment.           Nothing about the

request Lindsey made or the manner in which he made it amounted to

“suspicious conduct” under the circumstances.

       As the Supreme Court has recognized, “schoolchildren may find it

necessary to carry with them a variety of legitimate, noncontraband

items . . . onto school grounds.” T.L.O., 469 U.S. at 339, 105 S. Ct. at

741, 83 L. Ed. 2d at 733. This legitimate need is in no way diminished

when students participate in school activities on school grounds. In that

       10Despite the quotes used in the majority and concurring opinions, the
superintendent testified that he did not remember the statements Lindsey made well
enough to quote them. When asked what the gist of the statements Lindsey made was,
he replied: “It was just like I said, please make sure that Keota gets my bag. Please
make sure that nobody else gets my bag.”
                                    35

context, students may need to transport “not only the supplies needed

for their studies, . . . keys, money, and the necessaries of personal

hygiene and grooming,” but also “articles of property needed in

connection with extracurricular or recreational activities.” See id. Along

with such necessary items, students may have perfectly legitimate

reasons to carry with them “nondisruptive yet highly personal items as

photographs, letters, and diaries.” Id.

      In today’s world, I would add cellphones, tablets, and laptops to

the list of items students may legitimately carry on school grounds.

Among high schoolers today, cell phones are particularly ubiquitous. Cf.

Riley v. California, 573 U.S. ___, ___, 134 S. Ct. 2473, 2490, 189
L. Ed. 2d 430, 447 (2014). As the Supreme Court has noted, cell phones

ordinarily contain “vast quantities of personal information.” Id. at ___,

134 S. Ct. at 2485, 189 L. Ed. 2d at 442. Thus, many high schoolers

ordinarily keep on their person or among their belongings on school

grounds “a digital record of nearly every aspect of their lives—from the

mundane to the intimate.” Id. at ___, 134 S. Ct. at 2490, 189 L. Ed. 2d

at 447.

      I think the majority is incorrect to assert that Lindsey asking the

superintendent to give his equipment bag to his friend and make sure

nothing happened to it amounted to “suspicious conduct.”           This is

particularly true in light of the fact that Lindsey had placed his backpack

in his equipment bag at least for the duration of the football game. Quite

simply, it appears that everything Lindsey had with him—his backpack,

schoolbooks, homework, clothes, shoes, wallet, cash, keys, cellphone,

etc.—was in his equipment bag when he was injured. Accordingly, in my

view it would have been odd if Lindsey had not been concerned about

what would happen to his equipment bag upon learning he had been
                                     36

potentially severely injured and was being transported to the hospital.

Whatever the equipment bag contained, it would have been perfectly

natural for any high school student in his situation to want to ensure it

was shielded from theft or intrusion and safely returned. Even setting

aside the potentially vast quantity of personal information the equipment

bag may have contained, its contents were also likely worth a great deal

of money, particularly in the eyes of a high schooler.

      Additionally, upon assessing the injury Lindsey suffered during the

football game, the ambulance attendants placed Lindsey into a cervical

collar and onto a backboard to prevent his further injury. Thus, it was

hardly “suspicious conduct” suggestive of wrongdoing for Lindsey to

repeat his request that his equipment bag be given to his friend or fail to

appreciate the potential seriousness of his injury. Given the nature of

his probable injury and the context in which it occurred, 11 school

officials reasonably should have understood it was unlikely Lindsey was

thinking clearly before he was transported to the hospital.

      In short, Lindsey making the statements he made under the

circumstances in which he made them did not amount to “suspicious

conduct.” Therefore, I conclude school officials lacked any reliable basis
upon which to form a reasonable suspicion that Lindsey was engaged in

wrongdoing before he was loaded into the ambulance.

      Because the statements Lindsey made before he was loaded onto

the ambulance could not reasonably have been perceived to be

suspicious under the circumstances, the only basis school officials had

for suspecting he might have been engaged in wrongdoing while he was


      11Football is a contact sport widely acknowledged to be associated with

concussions and head injuries.
                                     37

being cared for on the field was his past conduct. Standing alone, this

was insufficient to justify a reasonable belief that officials had a

“moderate chance” of discovering evidence of wrongdoing inside his

equipment bag. And at bottom, Lindsey’s history is really all the majority

relies upon to find reasonable suspicion existed in this case.           The

majority opinion all but admits that, were it not for his past suspension

for drug activity and past firearm charges, school officials would not have

reasonably seen a yellow flag or a red flag when Lindsey sought to ensure

his equipment bag was delivered to his friend. In the majority’s view,

merely because he had been in trouble before, Lindsey’s being concerned

about what happened to his belongings somehow indicated there was a

“fair chance that this troubled youth had drugs or guns in the equipment

bag.”

        Second, the majority supplies no adequate basis for its conclusion

the affirmative requests Lindsey made were not an assertion of his

constitutional right to be free from unreasonable searches and seizures

without a warrant. There can be no denying Lindsey had an absolute

right to assert his constitutional right to be free from an unreasonable

search or seizure of his equipment bag without a warrant until school

officials actually had reasonable suspicion to search or seize it. Lindsey

had the ability to affirmatively assert that right at least until reasonably

reliable information indicated school officials had a moderate chance of

discovering evidence he was engaged in wrongdoing, even if he ultimately

perceived a threat to his privacy at the hands of school officials only after

being injured on the football field. Yet the majority suggests the validity

of any assertion of that right Lindsey might have attempted to make

turns on whether school officials “caused” him to make it by affirmatively

threatening to invade his privacy. I believe the majority is incorrect to
                                     38

distinguish the requests Lindsey made from an assertion of a

constitutional right on the ground that he “volunteered” them.

      Instead of engaging with the content of the statements Lindsey

made, the majority places too great an emphasis on the context in which

he made them. On the content front, the majority analysis is thin. The

majority asserts what Lindsey said did not amount to an assertion of a

constitutional right in part because his statements “were not designed to

prevent officials from taking action, but were instead an affirmative

request that officials hand over his bag to a specific student.” But if the

statements Lindsey made were not designed to prevent officials from

searching his equipment bag, why were they so suspicious? And when

Lindsey instructed school officials as to what he wanted done with his

equipment bag, by implication did he not also instruct them as to what

he did not want done with it? The majority simply fails to explain what

distinguishes the “affirmative request” Lindsey repeatedly made from an

effective assertion of his constitutional right not to have school officials

search or seize his equipment bag without a warrant.

      Two potentially troubling implications follow from the majority

analysis. First, the majority opinion suggests a student may invoke the

right to be free from unreasonable warrantless searches and seizures

only after school officials explicitly threaten to invade his or her privacy.

Second, the majority opinion suggests that for a student to effectively

assert the right to be free from unreasonable warrantless searches and

seizures against school officials, only an explicit assertion expressed in

precise terms will do.

      The majority implicitly acknowledges that, if the statements

Lindsey made amounted to an assertion of a constitutional right, the

search was unconstitutional. As the majority opinion recognizes,
                                    39
      There are many reasons why a student might assert these
      rights, other than an attempt to prevent disclosure of
      evidence that one has violated a proscribed activity. A
      student cannot be penalized for demanding respect for his or
      her constitutional rights.

In re William G., 709 P.2d 1287, 1297–98 (Cal. 1985) (en banc).

Nonetheless, the majority declines to provide any meaningful guidance as

to just how explicit an assertion of the right to be free from unreasonable

searches and seizures must be in order to be effective in this context. In

contrast, in In re Warren G., the California Supreme Court concluded

that right to be adequately invoked whenever a student attempts to

shield a private possession from school officials:

      If a student’s limited right of privacy is to have any meaning,
      his attempt to exercise that right—by shielding a private
      possession from a school official’s view—cannot in itself
      trigger a “reasonable suspicion.” A contrary conclusion
      would lead to the anomalous result that a student would
      retain a right of privacy only in those matters that he
      willingly reveals to school officials.

Id. Thus, if Lindsey instructed school officials to give the equipment bag

to his friend because he desired to shield it from them, he arguably

asserted his constitutional right to be free from unreasonable searches

and seizures without a warrant.

      Because I part ways with the majority on the question of whether

the statements Lindsey made could have created reasonable suspicion in

the minds of school officials who knew about his past conduct, I need not

delve further into the question of whether his statements amounted to an

assertion of his right to be free from unreasonable searches or seizures

without a warrant. That is because school officials seized the equipment

bag when they declined to heed Lindsey’s requests that it be given to his

trusted friend and teammate.
                                     40

      When the head coach carried the equipment bag onto the bus back

to Dunkerton and placed it onto the seat next to his wife, knowingly

disregarding the requests Lindsey made, the bag was unquestionably

seized within the meaning of the Fourth Amendment. “A seizure occurs

even when an unintended person or thing is the object of the detention

or taking, but the detention or taking itself must be willful.” Brower v.

County of Inyo, 489 U.S. 593, 596, 109 S. Ct. 1378, 1381, 103 L. Ed. 2d
628, 635 (1989) (emphasis added) (citations omitted). In this case, the

facts clearly indicate the coach willfully grabbed the equipment bag and

withheld it from the person Lindsey intended it to be entrusted to

because the superintendent asked him to. Indeed, there is no question

the coach knew Lindsey did not want him to transport the equipment

bag back to Dunkerton himself, as he personally heard Lindsey ask that

it be given to his friend instead.

      As a result, by the time the superintendent heard the metallic

sound coming from within the equipment bag in the lunchroom back in

Dunkerton, the bag had already been seized within the meaning of the

Fourth Amendment.        It therefore makes no difference whether the

superintendent reasonably believed the sound he heard was created by a

firearm coming into contact with the floor through the fabric of the bag

or not. Because the seizure of the equipment bag was not adequately

justified at the moment of its inception, the ensuing search of the bag

was unreasonable within the meaning of the Fourth Amendment, and

the fruits of that search should have been suppressed. I would therefore

reverse the judgment of conviction and remand for a new trial.